Motion for writ of error coram nobis granted and order entered November 19, 1993 (198 AD2d 847) vacated. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, i.e., whether defendant was present during the Sandoval conference. Upon our review of the record, we conclude that the issue may have merit. Therefore, the order of November 19, 1993 is vacated and this Court will consider the appeal de novo (see, People v Vasquez, 70 NY2d 1, rearg denied 70 NY2d 748; People v LeFrois, 151 AD2d 1046). Defendant’s counsel is directed to file and serve defendant’s brief on or before December 1, 1997, and, if so filed and served, the appeal is to be added to the calendar for the term of Court commencing February 17, 1998. Present—Denman, P. J., Green, Lawton, Boehm and Fallon, JJ.